Citation Nr: 1613848	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-23 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for pancreatitis, including as secondary to service-connected post-traumatic stress disorder (PTSD) and left ankle disability.

2.  Entitlement to service connection for rheumatoid arthritis, including as secondary to a left ankle disability and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in July 2015 when the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In correspondence received in February 2016, the Veteran requested a Board hearing (calling it an "interview").  A March 2016 statement from the Veteran's representative noted the Veteran's request for a hearing, and indicated that they had contacted the Veteran to clarify the hearing request, and that the Veteran still wanted a Board video conference hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  As the Veteran has indicated he would like to appear at a video conference hearing, remand is necessary to schedule the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




